Citation Nr: 1133931	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-02 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a deviated septum.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The Veteran served on active duty from January 1975 to January 1978 and from April 1978 to October 1987. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO) which in pertinent part, denied service connection for a left shoulder condition, and a deviated septum.  

In his substantive appeal, the Veteran indicated that he wanted a hearing before a Veterans Law Judge.  In a September 2007 letter the Veteran stated that he misunderstood and thought he was required to attend a hearing.  He stated that he believed he submitted sufficient evidence to prove his case and requested that the claims be decided based on the evidence of record.  Accordingly, the request for a hearing is deemed to have been withdrawn.  38 C.F.R. § 20.704(e) (2010).

In May 2010, the Board remanded the matters for additional development.  With respect to those claims decided herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the May 2010 remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that a nexus exists between the Veteran's left shoulder disability and active military service. 

2.  The preponderance of the evidence is against a finding that a nexus exists between the Veteran's claimed deviated septum disorder and active military service. 

CONCLUSIONS OF LAW

1.  The Veteran's left shoulder disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

2.  The Veteran's deviated septum was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.

In this case, the Veteran received notice of the evidence needed to substantiate a service connection claim in July 2005.  Furthermore, in an August 2006 letter from the RO the Veteran was advised of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has received all required notice with regard to his service connection claims, such that there is no error in the content of VCAA notice.

Although the complete VCAA notice was not provided until after the RO initially adjudicated the Veteran's, the claims were properly re-adjudicated in the SOCs and SSOCs, which followed the adequate notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).


Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  To that end, the claims folder contains service treatment records, VA treatment records, and private treatment records.  The Veteran has also provided personal statements in support of his appeal.  Neither the Veteran nor his representative has identified any outstanding evidence that is not of record.  On the contrary, in a statement received in May 2011, the Veteran indicated that there was no other information or evidence relevant to his appeal to submit, and he wished for the Board to consider his claims as soon as possible.  

VA examinations with respect to the issues on appeal were obtained in July 2010. 38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the VA opinions/findings obtained in this case are more than adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record, to include service treatment records, VA treatment records, comprehensive physical examinations, and the statements of the appellant, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed. 

Recognition is given to the fact that the examination reports indicate that the examiner could not provide an opinion without resort to speculation.  Such does not render the examinations inadequate as long as the examiner provides a rationale for that statement and states whether there is additional evidence that would enable the necessary opinion to be provided.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, as will be discussed in greater detail below, the examiner provided a detailed explanation for his statement that he could not provide an opinion without resort to speculation.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c) (4).

In sum, the Board finds that VA has satisfied its duties to notify and to assist the Veteran in this case.  No further assistance to the Veteran with the development of evidence is required and the evidence of record provides sufficient information to adequately evaluate the claims.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Mayfield, 444 F.3d 1328.

II.  Service Connection Claims

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic disability in service or during an applicable presumptive period and still has such disability.  Such evidence must be medical unless it relates to a disability as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a disability noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  In fact, the Federal Circuit recently held that medical evidence is not categorically required when the determinative issue involves either medical etiology or diagnosis but rather such issue may, depending on the facts of the case, be established by competent lay evidence under 38 U.S.C. § 1154(a).  Davidson, 581 F.3d at 1316; but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to").  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007).  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. 488.

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

A.  Left Shoulder Disability

The Veteran contends that he is entitled to service connection for a left shoulder disability incurred in service.  He asserts that in March 1984, while training troops in San Miguel he fell over a 15-foot wall and injured his left shoulder.

Service treatment records do not show any reports of a left shoulder injury.  The Veteran's enlistment examination in October 1974 showed the Veteran was healthy and qualified for service.  There were no complaints, or findings of, left shoulder pain in service and his separation examination dated in May 1987 was also negative for any findings or complaints regarding a left shoulder disability.  In fact, on his discharge report of medical history he indicated that he did not have or ever had painful or "trick" shoulder.

A May 1988 post-service VA outpatient clinic progress note reveals the Veteran was seen with complaints of left shoulder pain under the shoulder blade.  At that time he reported that he worked in 16 degrees below zero conditions for eight hours a day.  He stated that he is an LVN [licensed visiting nurse] but was not working at that time.  The assessment was "Alteration in pain[.]"  In a follow-up examination at VA outpatient clinic in September 1988 the Veteran reported he still had some joint pains.  The examiner assessed arthralgia of the right shoulder (emphasis added).  The Veteran indicated the following correction on the medical report, "*wrong shoulder told Dr. left[.]"  In May 2003 the Veteran had a VA physical therapy initial assessment consult with regard to left shoulder pain.  At that time he reported having shoulder pain for about two weeks without injury.  He stated that he had the problem before for one day at a time from one shoulder to the other.  He further reported that there was no injury to the left shoulder but that he started a new job working with podiatry.  The assessment was positive impingement of the left shoulder.

In June 2003 the Veteran was seen by a VA orthopedic surgeon during an outpatient visit.  He complained of left shoulder pain.  He reported that he had been evaluated by physical therapy, but had not started on an exercise program and he continued to have symptoms.  The diagnosis was left shoulder pain, impingement syndrome, and rule out rotator cuff tear.  Magnetic resonance imaging (MRI) of the left shoulder in June 2003 showed slap lesion with associated paralabral cyst and no evidence of impingement or rotator cuff tear.  X-rays of the shoulders in September 2003 show findings of extensive osteoarthritic changes.  In November 2003 the Veteran was seen at a VA outpatient clinic with complaints of left shoulder pain.  He reported a history of left shoulder pain of several months.  He denied any history of significant trauma.  He reported the symptom was mainly pain with overhead activities.  Following examination, the assessment was left shoulder pain.  The differential diagnoses were impingement syndrome, and rotator cuff syndrome.

Pursuant to the Board's remand order, the Veteran was examined by VA in July 2010.  The examination report indicated review of the claims folder.  In providing a history of his claimed left shoulder disability, the Veteran stated that he was under fire from the enemy in El Salvador and fell off a wall training troops.  He stated that he was the medic and because operations were covert there are no records.  The Veteran indicated that the "condition" never completely resolved.  X-rays of the left shoulder revealed mild degenerative change.  Following physical examination the diagnosis was left shoulder degenerative disease.  The examiner opined that he could not state without resorting to mere speculation that the Veteran's left shoulder disability began during service or is causally linked to any injury in service.  His rationale for his opinion was that there are no records from the period of active service documenting an in-service left shoulder condition.  He stated that a document in the claims folder dated in May 1987 is marked as positive for trick or locked knee but is marked as otherwise negative for swollen or painful joints.  There are no independent verifications in the claims folder of a left shoulder condition existing in service.  "Therefore I cannot currently state without resorting to mere speculation that the Veteran's left shoulder disability... began during service or [is] causally linked to any injury in service."

A review of the record shows that the evidence preponderates against the Veteran's claim.  While there is evidence of a current left shoulder disability, the evidence does not sustain a finding that the Veteran's left shoulder disability had its onset in or is otherwise related to service.  Service treatment records are devoid of any history, complaints, treatment or diagnosis of a left shoulder disorder.  At the time of his examination for separation from service, the Veteran reported no instances of pain or problems.  In fact he specifically indicated no painful or trick shoulder.  It is reasonable to expect that if indeed the disability had been present at service separation, the Veteran would have noted it at that time.

The Veteran essentially asserts that he engaged in combat during his military service.  He stated that he was under fire from the enemy and fell off a wall training troops and because operations were covert, there are no records.  The evidence of record does not support a finding that the Veteran engaged in combat in the military.  He is not in possession of any of the awards that denote combat involvement.  There is evidence that he received the Joint Service Commendation Medal and The Army Achievement Medal, among others, none of which are indicative of combat involvement.

The Veteran further asserts that the left shoulder injury that he allegedly incurred in service never completely resolved.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is competent to report that he sustained a left shoulder injury while in service.  The Board further notes the Veteran is a nurse and is therefore capable of rendering an etiological opinion, however, the evidence of record does not support his claim.  The Board finds that the Veteran's opinion is of little or no probative value because it lacks credibility.  Again, no notations were made on separation from service and although there were complaints of left shoulder pain in 1988, less than a year following his separation from service, at the time of those complaints, the Veteran attributed the shoulder pain to working in 16-degree below zero conditions for eight hours a day.  There was no reference to a preexisting condition or injury.  Such weighs heavily against the Veteran's credibility as it would have clearly in his best interest to provide a detailed medical history regarding his shoulder.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care). See also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Subsequently in 2003 when the Veteran sought treatment for a left shoulder disorder he reported there was no history of significant trauma and or injury to the left shoulder.  Again, reporting a full, detailed medical history, to include suffering chronic left shoulder symptomatology since an in-service injury, would have been in the Veteran's best interest.  Being a nurse and former medic, he would have had the professional knowledge and benefit of fully disclosing his medical history to his care providers.  

Instead, the Veteran only linked his left shoulder to his service during VA examination in July 2010.  There was again no mention of service causing his left shoulder problems in prior medical records.  Furthermore, the Veteran's rationale, (for a lack of in-service documentation of his shoulder injury), that he was engaged in combat with the enemy and covert operations and therefore no records are available, is unsupported by the record.  

Moreover, the record shows that the Veteran filed VA claims in 1987, but no reference to a left shoulder disorder was made.  That too weighs against the Veteran's overall credibility.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  Further, as noted above, the Veteran was seen in 1988 with complaints of left shoulder pain that he attributed to his working conditions at that time.  Subsequent to 1988, there is no record of complaints of left shoulder symptoms until May 2003.  The Veteran filed his initial claim for service connection for a left shoulder disability in 2005.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor against a service connection claim).  It is reasonable to believe that if a left shoulder disability had been present at service separation, the Veteran would have noted it at the time he listed other problems in his 1987 application for service connection.  Furthermore, when he complained of left shoulder pain within a year of his separation from service, he did not attribute it to any incident or occurrence in service.  

Moreover, the Board finds the VA examiner's opinion is probative of the issue at hand.  The examiner stated that could not provide an opinion without resorting to mere speculation.  The law provides that service connection may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  He supported this statement by reasoning that there was no documented evidence of a left shoulder condition in service.  The examiner also indicated that the Veteran made no complaints regarding his left shoulder during or upon separation from service.  The Board finds that the examiner's reasoning weighs against the Veteran's claim and is consistent with other objective evidence of record.  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the claim for service connection for a left shoulder disability must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364, 1365; Gilbert, 1 Vet. App. at 56.


B.  Deviated Septum

The Veteran contends that service connection is warranted for a deviated septum.  He asserts that he incurred a fall in 1983 while in service and injured his nose.  Service treatment records do not show any history, complaints, treatment for or diagnosis of septum deviation or injury to or problem with his nose.  The Veteran's enlistment examination in October 1974 shows the Veteran was healthy and qualified for service.  His separation examination dated in May 1987 was negative for any findings or complaints regarding the nose or sinuses.  In the medical history report at separation, the Veteran indicated he had not had nose trouble, sinusitis, or hay fever.

Post service, the first evidence of sinus problems is in February 2002.  At that time x-rays of the sinuses were taken and the report showed partial opacification of the left frontal sinus and mucoperiosteal thickening involving the left maxillary sinus consistent with the presence of sinusitis.  An addendum report showed the nasal septum was slightly deviated towards the left.  In June 2005 the Veteran was seen at a VA health care center for an unscheduled visit, with complaints of some left-sided facial pressure, congestion, and yellow green sputum production for two days.  The assessment was sinusitis.  

The Veteran had a VA nose, sinus, larynx, and pharynx examination in July 2010.  The examiner noted review of the claims folder.  The Veteran reported that he fell on the side of his face sustaining a nasal septal fracture and that this was the same fall as his left shoulder injury.  He stated that he iced the nasal injury and there was no further treatment.  He indicated that he was a medic at that time and the septum was deviated to the left and this caused him problems with obstruction over the years.  He reported that his nose was straightened but there is still daily congestion in both nostrils at night and during the day.  The Veteran reported current symptoms of nasal congestion, excess nasal mucous, itchy nose, watery eyes, purulent nasal discharge, headaches, and sinus pain and tenderness.  Following physical examination, the diagnosis was repaired deviated septum with chronic allergic rhinitis.  The examiner opined that he could not state without resorting to mere speculation that the Veteran's deviated septum began during service or is causally linked to any injury in service.  He reasoned that there are no records from the Veteran's period of active service that documents an in-service deviated septum condition.  He stated that a document in the claims folder dated in May 1987 is marked negative for ear, nose, or throat trouble.  He further noted that a 2004 sinus radiograph report shows left frontal sinusitis and nasal septum deviated to the left.

A review of the record shows that the evidence preponderates against the Veteran's claim.  Significantly, there is indication from the July 2010 VA examiner that the Veteran does not currently have disability associated with a deviated septum.  The examiner diagnosed the Veteran with "repaired deviated septum with chronic allergic rhinitis[.]"  Even the Veteran admitted that his nose was straightened.  The first and indeed perhaps most fundamental requirement for any service connection claim is there must be competent evidence of the existence of the currently claimed disorder.  See Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at, 225.  However, as the record does include an earlier X-ray report that diagnosed the Veteran as having a slightly deviated nasal septum, which was received during the pendency of the appeal, the Board finds that the requirement for establishing a current diagnosis of a deviated septum have been met.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.)

Nevertheless, as to Davidson and Hickson element (2), there is no evidence of complaints or findings related to a nose problem or deviated septum in service and he does not meet this requirement.  The Veteran is clearly competent to report suffering an injury to his nose in service.  Further, given his medical background, he has some competence to report that the injury to his nose, if such occurred, resulted in a deviated septum.  However, given the fact that his service treatment records are silent with regard to complaints, treatment, or diagnosis of nasal injury, the Board does not find the Veteran to be a credible historian.  Again, the Board sees no reason why the Veteran would fail to report having injured his nose at his discharge examination.  

As to the final element in Davidson and Hickson, the Veteran is competent to report that he fell while in service and injured his nose.  However, once again, the Board notes that the Veteran reported no instances of pain or problems at the time of his separation examination.  It is reasonable to expect that if indeed a deviated septum or residual there from had been present at service separation, the Veteran would have noted it at that time when he listed other problems in his 1987 application for entitlement to service connection.  Furthermore, while the Veteran asserts that he has experienced symptoms related to a deviated septum since service, the Board notes that there is no mention in the record of nose, deviated septum or sinus problems until May 2003.  

The Board notes the Veteran is a nurse and is therefore capable of rendering an etiological opinion, however, the evidence of record does not support his claim.  Thus, the Board finds that the Veteran's opinion is of little or no probative value.  Again, no notations were made on separation from service and there was no mention of a problem associated with the nose until 2003, over 15 years after service.  The record also shows that the Veteran filed VA claims in 1987, but no reference to a deviated septum or nose problems were made.   See Maxson, 230 F.3d at 1333.  All of these factors again weigh against the Veteran's reported history of suffering from the chronic residuals of a nasal injury since service.  The Board also notes that the Veteran only linked his deviated septum to his service at VA examination in July 2010, there was no mention of service causing a deviated septum problem in prior records.  Furthermore, the Veteran does not provide a rationale for his opinion, nor has he shown himself to have a specialty associated with the nose or sinuses.  

The Board notes that VA examiner suggested that he could not render an opinion regarding etiology of the Veteran's deviated septum to service without resorting to speculation.  Notwithstanding this, the Board finds that the VA examiner's opinion is of probative value.  Although the examiner suggested that he could not render an opinion regarding etiology without resorting to speculation, he reasoned that there was no evidence of a deviated septum in service.  The examiner also noted that the Veteran made no complaints of a deviated septum during or upon separation from service and the initial mention of a nose problem was many years after separation.  The Board finds that the examiner's reasoning weighs against the Veteran's claim and is consistent with other objective evidence of record.  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the claim for service connection for a deviated septum must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364, 1365; Gilbert, 1 Vet. App. at 56.


ORDER

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for a deviated septum is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


